Citation Nr: 1754790	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) and entitlement to a TDIU.  The Veteran submitted a Notice of Disagreement disagreeing with the decision to deny him a TDIU.  

In May 2017, the Veteran presented testimonial evidence at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is found needed prior to adjudication of the claim for a TDIU.

The Veteran is currently in receipt of service connection benefits for the following disabilities: PTSD with bipolar disorder with a 70 percent disability rating; ataxia left lower extremity with a 10 percent disability rating; ataxia right lower extremity with a 10 percent disability rating; and right ear hearing loss with a noncompensable disability rating.  

At the May 2017 Board hearing, the Veteran testified that in addition to impairment from his PTSD, his ataxia precludes him from doing work that requires walking.  He stated that his legs shake so badly due to his service-connected bilateral lower extremity ataxia that he can barely walk and has very bad balance problems.  

The Veteran was provided with VA examination in July 2013 in association with his claim of entitlement to service connection for lower extremity shaking secondary to his PTSD.  The examiner opined that the condition does not impact the Veteran's ability to work, and the examination report includes a remark that the Veteran was retired, and retired from his job as a postal worker in 2005 because of time served.  It is unclear to the Board whether the examiner's opinion that the service-connected disabilities did not affect the Veteran's ability to work was based solely upon the fact that the Veteran was then retired and no longer working, rather than on the severity of his lower extremity ataxia and any impact it might have were the Veteran attempting to work.  

Given the Veteran's testimony at the May 2017 hearing, deficiency in the July 2013 VA examination, and the fact that more than five years have passed since the most recent VA psychological examination, the Board finds that additional VA examination should be provided which addresses the severity of the Veteran's service-connected disabilities and their impact on his occupational functioning.

As the Board is remanding this claim for further development, action should be taken to ensure that updated records of the Veteran's VA treatment are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, including those from July 2014 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and the federal facilities must provide a negative response if no records are found.

2.  After completing the development requested above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the overall impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination. 

The AOJ should provide the examiner(s) with a list of all the Veteran's service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the combined effect of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the current severity of the Veteran's service-connected disabilities and the effects of such disabilities upon the Veteran's ordinary activity which includes those relevant to employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing and/or sitting for extended periods (specifying the time limits), lifting more than a certain weight, or performing other specific tasks, such as those requiring extended concentration or interaction with coworkers and/or members of the public. 

The Veteran testified at the May 2017 Board hearing that the shaking in his legs from service-connected lower extremity ataxia makes his balance "really bad," has resulted in a number of falls over the last few years, and necessitates that he use a cane or walker.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's described balance difficulties and falls are a functional effect of his bilateral lower extremity ataxia.     

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner(s) must include in the examination report(s) the rationale for any opinion expressed.  However, if an examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




